Name: Council Decision (EU) 2016/228 of 14 July 2015 on the resolution procedure
 Type: Decision
 Subject Matter: electoral procedure and voting;  budget;  EU institutions and European civil service;  financial institutions and credit;  business organisation
 Date Published: 2016-02-18

 18.2.2016 EN Official Journal of the European Union L 41/20 COUNCIL DECISION (EU) 2016/228 of 14 July 2015 on the resolution procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Council Decision 2009/937/EU of 1 December 2009 adopting the Council's rules of procedure (1) and, in particular, Articles 12(1) and 14(1) thereof, Whereas: (1) Article 18(7) of Regulation (EU) No 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of the Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (2) establishes a resolution procedure whereby the Council may be called to decide on the adoption of resolution schemes. (2) From 1 January 2016, the Council acting by simple majority, on the basis of a Commission proposal, may object to a resolution scheme, or approve or object to a material modification of the amount of the Fund provided for in a resolution scheme adopted by the Single Resolution Board within 24 hours from the adoption of the resolution scheme. (3) The act of the Council should be adopted by a written vote given the tight deadline as provided for by Article 18(7) of the Regulation. The procedure for objecting to a resolution scheme, or approve or object to a material modification of the amount of the Fund provided thereof is, by nature, urgent. (4) Based on the grounds of urgency, the Council may deliberate and take its decision on the basis of documents and drafts drawn up in one of the languages specified in the rules in force governing languages as provided for in Article 14(1) of the Council's Rules of procedure. This should not put into question the obligation to adopt and publish the decision in all languages specified in the rules in force governing languages at a later stage, HAS ADOPTED THIS DECISION: Article 1 1. Where the Council has to take a decision on the basis of a Commission proposal in the framework of Article 18(7) of Regulation (EU) No 806/2014, the act of the Council shall be adopted by a written vote. 2. When adopting its decision, the Council may deliberate and take decisions on the basis of documents and drafts drawn up in English only. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. Done at Brussels, 14 July 2015. For the Council The President P. GRAMEGNA (1) OJ L 325, 11.12.2009, p. 35. (2) OJ L 225, 30.7.2014, p. 1.